Citation Nr: 9902565	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1993 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In November 1995 the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a present residual back disability due to an 
injury or disease incurred in, or aggravated by, active 
service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for the residuals of a back 
injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in March 1966 the veteran 
complained of back pain and muscle spasm.  In November 1966 
he complained of intermittent back pain since an accident 
during basic training.  It was noted that x-ray examination 
of the thoracic spine was negative.  In May 1967 the veteran 
complained of muscle spasm to the back.  The examiner 
recommended wintergreen and heat treatment, and returned the 
veteran to duty.  No diagnosis as to the back was provided.

The veterans December 1967 separation examination revealed a 
normal clinical evaluation of the spine.  In his report of 
medical history, the veteran indicated that he had or had had 
recurrent back pain.  The examiner noted the veterans 
complaints of mild back pain in 1966 and 1967, but found no 
pathology of a back disorder upon examination.

In a December 1991 statement in support of the claim, the 
veteran reported he had experienced back pain since he 
slipped during basic training in 1965.  He stated that over 
the years he had become used to a certain level of pain, but 
that his pain was aggravated by activity and, over the 
previous 10 years, had moved into his arms and fingers. 

VA outpatient treatment records from VA medical facilities in 
Brooklyn, New York, dated from July 1968 to November 1970, 
are negative for complaint or treatment of any back 
disorders.  Reports show extensive treatment for head 
injuries and neurologic disorders as a result of injuries the 
veteran sustained when he was assaulted in July 1968.

VA medical records dated from October 1991 show the veteran 
reported neck and shoulder pain.  X-ray examination revealed 
osteophytosis and compromise of intervertebral foramina of 
the cervical spine.  In February 1992 the veteran complained 
of chronic back pain since his injury during training in 
1965.  The diagnosis was possible acute cervical motor 
radiculopathies.  In August 1992 he complained of severe 
lumbar spine problems.  X-ray examination revealed mild 
degenerative changes at L4 and L5.  

At his personal hearing, the veteran testified that he 
injured his back during basic training in 1965, and was 
treated with muscle relaxing and pain relieving medication 
and returned to duty.  Transcript, p. 3 (November 1993).  He 
stated that shortly after service he received medical 
treatment at VA medical facilities in Brooklyn, New York.  
Tr., pp. 3-4.  He reported he received surgical treatment at 
a VA medical facility in September 1992.  Tr., p. 4.  He 
stated that the treatment he received at the Brooklyn VA 
medical center, included medication, but he was told there 
was nothing wrong with him.  Tr., p. 5.  He reported that he 
had experienced intermittent neck pain over 10 to 15 years.  
Tr., p. 10.  

VA hospital records show the veteran underwent anterior 
cervical diskectomy in September 1992.  A February 1993 
magnetic resonance imaging (MRI) study revealed disc 
desiccation changes at L4-L5 and L5-S1, with a mild 
asymmetric annulus bulge at L5-S1.  There was an element of 
neural foraminal narrowing at the L5-S1 level on the left.  
In March 1994 the veteran underwent L5-S1 diskectomy.  Other 
VA medical records show additional treatment for cervical and 
lumbar spine disorders.  No opinions as to etiology were 
provided.

During VA examination in July 1996, the veteran reported a 25 
year history of low back pain after he slipped and fell on 
his back during basic training in 1965.  The examiner noted, 
based upon examination and review of the claims file, that 
the veterans reported slip and fall in 1965 was not believed 
to be a specific cause of his herniated disc which occurred 
much later in time.  The examiner noted that the medical 
records did not indicate evidence prior to 1992 of the 
present back disorder, and stated that, based upon the 
available record, the veterans current disability could not 
be related to his military service.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a present residual back 
disability due to an injury or disease incurred in, or 
aggravated by, active service.  The service medical records 
show treatment for back pain during active service and report 
of recurrent back pain during a separation examination.  The 
Board notes, however, that the separation examiner found no 
evidence of a back disorder and there is no showing of a 
chronic disability in service.  In addition, although the 
veteran claims he was treated at a VA medical facility soon 
after service, the records received from that facility do not 
indicate any treatment for a back disorder.  The July 1996 VA 
examiner found the evidence did not demonstrate the veterans 
present back disorder was related to the injury during active 
service as described.

While the veteran reported to medical care providers a 
history of continuous back problems since basic training, 
there is no post service medical opinion relating his present 
back disorders to an injury during active service.  The Court 
has held that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The only evidence of a present residual disability related to 
a back injury during active service is the veterans own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay persons observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is not competent to 
establish a nexus.  Consequently, the Board finds that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for the residuals of a back injury.  
See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), affd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



ORDER

Entitlement to service connection for the residuals of a back 
injury is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
